Oo fe NN nA FP WD YH =

BO pO NO NO NH NY NO NWN NO HY | FK FS FR HF FF KF EE
Oo ND ON A BP WO HY K& CO OO OPA KD HA fF W NY FF &

Case 4:19-cr-02162-JGZ-EJM Document 22 Filed 08/14/19 Page 1 of 4

MICHAEL BAILEY FILE D
United States Attorney |

istrict of Arizona P09 Al th.
BEVERLY K. ANDERSON ISAUG 14 PH 4: 52

Arizona State Bar No. 010547 CLERK US DISTRICT rane
KEVIN C. HAKALA DISTRIC? oe apse ge:
Assistant U.S. Attorneys —
United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: Bev.Anderson@usdoj.gov
Email: Kevin. Hakala@usdoj.gov
ALICIA H. COOK

Trial Attorne

DEPART T OF JUSTICE
NATIONAL SECURITY DIVISION
950 Pennsylvania Ave, NW
Washington, DC 20530

Telephone: 202-514-0110

Email: Alicia.Cook?@usdoj.gov CR19-02162 TUC-JGZ(EJM)
Attorneys for Plainti

 

 

 

 

 

 

 

FOR THE DISTRICT OF ARIZONA
INDICTMENT

United States of America,
Plaintiff,

Violations:

18 U.S.C. § 2339B
(Conspiracy to Provide Material Support

Ahmed Mahad Mohamed and and Resources to a Designated Foreign

Abdi Yemani Hussein Terrorist Organization)
, Count 1

18 U.S.C. §§ 2339B and 2

Attempting to Provide Material Support
and Resources to a Designated Foreign
Terrorist Organization

Count 2

18 U.S.C. §§ 981(a)(1)(C) and (G); 28
U.S.C. eae Cx (
(Forfeiture Allegation)

VS.

Defendants.

 

 

 

THE GRAND JURY CHARGES:

Mf

Mf

 
po

NO HO NYO NH KH NY NN NH NY HK &§— KF YF Ff FS S| ESE EE
Oo DO UN BP WH HO K& CO CO FAN BHD UH FP WH NY | SO

oO Oo NN nH FP W NY

 

Case 4:19-cr-02162-JGZ-EJM Document 22 Filed 08/14/19 Page 2 of 4

COUNT 1

From a time unknown to the Grand Jury to on or about July 26, 2019, in the
District of Arizona and elsewhere, defendants AHMED MAHAD MOHAMED and
ABDI YEMANI HUSSEIN, and others known and unknown to the Grand Jury,
knowingly conspired and agreed with each other to provide material support and
resources, as that term is defined in Title 18, United States Code, Section 2339A(b)(1),
that is, personnel, namely themselves and each other, to a foreign terrorist organization,
namely the Islamic State of Iraq and al-Sham (“ISIS”), which at all relevant times was
designated by the Secretary of State as a foreign terrorist organization pursuant to Section
219 of the Immigration and Nationality Act, knowing that ISIS was a designated terrorist
organization, and knowing that ISIS had engaged in, and was engaging in, terrorist
activity and terrorism.

In violation of Title 18, United States Code, Section 2339B.

COUNT 2

From a time unknown to the Grand Jury to on or about July 26, 2019, in the
District of Arizona and elsewhere, AHMED MAHAD MOHAMED and ABDI YEMANI
HUSSEIN, knowingly attempted to provide material support and resources, as that term
is defined in Title 18, United States Code, Section 2339A(b)(1), that is, personnel,
namely themselves and each other, to a foreign terrorist organization, namely the Islamic
State of Iraq and al-Sham (“ISIS”), which at all relevant times was designated by the
Secretary of State as a foreign terrorist organization pursuant to Section 219 of the
Immigration and Nationality Act, knowing that ISIS was a designated foreign terrorist _
organization, and knowing that ISIS had engaged in, and was engaging in, terrorist
activity and terrorism.

In violation of Title 18, United States Code, Sections 2339B and 2.

United States of America v. Mohamed et al
Indictment Page 2 of 4

 
Case 4:19-cr-02162-JGZ-EJM Document 22 Filed 08/14/19 Page 3 of 4

 

oOo ea nN KH HH FP W NO —

NO wp HO HN HN HY NY NY KN §— HF KF HS SF SES Sl SES Oe
on KN A SP WO NY KF CO OHO HAHN DH FP WD NY KF CO

 

FORFEITURE ALLEGATION

Upon conviction of one or more of the offenses alleged in Counts 1 through 2 of

this Indictment, defendants, AHMED MAHAD MOHAMED and ABDI YEMANI
HUSSEIN, shall forfeit to the United States:

1)

2)

pursuant to Title 18, United States Code Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to said offenses; and

pursuant to Title 18, United States Code, Section 981(a)(1)(G) and Title 28, United
States Code, Section 2461(c), any and all assets, foreign and domestic, of the
defendants; any and all assets, foreign and domestic, affording the defendants a
source of influence over any entity or organization engaged in planning or
perpetrating any Federal crime of terrorism, as defined in Title 18, United States
Code, Section 2332b(g)(5); any and all assets, foreign and domestic, acquired or
maintained with the intent and for the purpose of supporting, planning, conducting,
or concealing any Federal crime of terrorism, as defined in Title 18, United States
Code, Section 2332b(g)(5); any and all assets, foreign and domestic, derived from,
involved in, or used or intended to be used to commit any Federal crime of terrorism,
as defined in Title 18, United States Code, Section 2332b(g)(5).

The property to be forfeited includes, but is not limited to $10,002 in U.S. currency.

If any of the property described above, as a result of any act or omission of the

defendants: a) cannot be located upon the exercise of due diligence; b) has been transferred

or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of

the court; d) has been substantially diminished in value; or e) has been commingled with

other property which cannot be divided without difficulty, it is the intent of the United

States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section 2461(c), to seek forfeiture of any other property of said

United States of America v. Mohamed et al
Indictment Page 3 of 4

 
Oo Oo aI NHN A BP WO NO —

NO bO NO NO HY NH NN NY NO KH KF §- | KF HF YS S| SK
oN DN AN BP WO YN KH CO BO DOH AND DK FP WD YH KF &

 

Case 4:19-cr-02162-JGZ-EJM Document 22 Filed 08/14/19 Page 4 of 4

defendants up to the value of the above forfeitable property, including, but not limited to,
all property, both real and personal, owned by the defendants.

All pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and (G) and
Title 28, United States Code, Section 2461(c) and Rule 32.2(a), Federal Rules of Criminal

 

Procedure.

A TRUE BILL

/[s/

Presiding Juror
MICHAEL BAILEY
United States Attorney
District of Arizona

REDACTED FOR
/s/ PUBLIC DISCLOSURE

Beverly K. Anderson

Kevin C. Hakala

Assistant United States Attorneys
Dated: August 14, 2019

United States of America v. Mohamed et al
Indictment Page 4 of 4

 
